THE STATE OF SOUTH CAROLINA
                         In The Supreme Court

             In the Matter of Jacob Leon Parrott, Respondent.

             Appellate Case No. 2020-000892


                               Opinion No. 27989
                 Submitted June 19, 2020 – Filed August 12, 2020


                                   DISBARRED


             John S. Nichols, Disciplinary Counsel, and C. Tex Davis,
             Jr., Senior Disciplinary Counsel, both of Columbia, for
             the Office of Disciplinary Counsel.

             Jacob Leon Parrott, of Myrtle Beach, pro se.



PER CURIAM: In this attorney disciplinary matter, Respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (the Agreement) pursuant to Rule 21, RLDE, Rule 413, SCACR. In the
Agreement, Respondent admits misconduct and consents to the imposition of any
sanction set forth in Rule 7(b), RLDE, Rule 413, SCACR. We accept the
Agreement and disbar Respondent from the practice of law in this state, retroactive
to June 5, 2018, the date of his arrest. The facts, as set forth in the Agreement, are
as follows.

                                        Facts

On June 5, 2018, Respondent was arrested and charged with indecent exposure, in
violation of S.C. Code Ann. § 16-15-130, after he was observed exposing his
genitals and masturbating. Respondent self-reported the arrest to ODC on June 19,
2018. On December 9, 2019, Respondent entered a plea pursuant to North
Carolina v. Alford, 400 U.S. 25 (1970), and was sentenced to three years'
imprisonment, suspended to twelve months' probation and payment of $168.75 in
court costs.

Respondent's previous disciplinary history includes two matters involving similar
behavior. In 1997, Respondent received a four-month suspension citing the
equivalent of Rules 8.4(b) (committing a criminal act that reflects adversely on an
attorney's honesty, trustworthiness, or fitness as a lawyer in other respects) and
8.4(c) (committing a criminal act involving moral turpitude), RPC, Rule 407,
SCACR. In re Parrott, 325 S.C. 162, 480 S.E.2d 722 (1997). This four-month
suspension followed Respondent's entry of an Alford plea to a charge of simple
assault and battery he received after pulling down a woman's bathing suit while she
was sunbathing at Surfside Beach in May 1994. Id. at 163, 480 S.E.2d at 723
(noting Respondent tried to pull off another woman's bikini bottom while she was
sunbathing at North Myrtle Beach in October 1989, but was not prosecuted for this
offense; and Respondent had no prior connection with either woman, covered his
face during both incidents, and retreated when the women "put up a struggle").

In 2017, the Court suspended Respondent, then fifty-six years old, for nine months
after he was arrested and charged with voyeurism for using a cell phone to take
photos up a woman's skirt in a grocery store and failed to inform ODC of his arrest
within the required fifteen-day period. In re Parrott, 421 S.C. 105, 107, 804
S.E.2d 852, 853 (2017). In its 2017 order, the Court found Respondent's conduct
violated Rules 8.3(a) (requiring an attorney to provide notice to ODC in writing
within fifteen days of being arrested or charged by way of indictment, information,
or complaint with a serious crime), and 8.4(b) (committing a criminal act that
reflects adversely on a lawyer's honesty, trustworthiness, or fitness as a lawyer in
other respects), RPC, Rule 407, SCACR. In re Parrott, 421 S.C. at 109, 804
S.E.2d at 854.

                                        Law

Respondent admits his conduct violated Rule 8.4(b), RPC, Rule 407, SCACR
(committing a criminal act that reflects adversely on a lawyer's honesty,
trustworthiness, or fitness as a lawyer in other respects). Respondent further admits
his conduct constitutes grounds for discipline under Rule 7(a)(1), RLDE, Rule 407,
SCAR (violating or attempting to violate the Rules of Professional Conduct).

                                    Conclusion

We find Respondent's misconduct warrants disbarment. Accordingly, we accept
the Agreement and disbar Respondent from the practice of law in this state,
retroactive to June 5, 2018. Respondent shall pay the costs incurred in the
investigation and prosecution of this matter by ODC and the Commission on
Lawyer Conduct within thirty (30) days of the date of this opinion. Within fifteen
(15) days of the date of this opinion, Respondent shall file an affidavit with the
Clerk of Court showing he has complied with Rule 30, RLDE, Rule 413, SCACR,
and shall also surrender his Certificate of Admission to the Practice of Law to the
Clerk of Court.

DISBARRED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.